Citation Nr: 0737296	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for an upper back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and a County Veterans Service Officer


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1967 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska.  In that determination, the RO, in 
pertinent part, denied service connection for neck and upper 
back disabilities.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Throughout the current appeal, the veteran has contended that 
he injured his neck and upper back in an in-service accident.  
Specifically, he maintains that, one day in 1970 while 
checking the equipment room during a watch aboard the USS 
Koelsch in rough seas, he hit his head against an overhead 
hatch at the top of a ladder and then fell down the ladder.  
He maintains that, since that in-service injury, he has 
experienced pain and loss of range of motion of his neck and 
upper back.  See, e.g., July 2007 hearing transcript 
(2007 T.) at 3-16 and October 2005 hearing transcript 
(2005 T.) at 2-10.  

In this regard, the Board notes that an April 1970 service 
medical record reflects treatment for stiffness in the 
veteran's neck.  X-rays taken of his cervical spine at that 
time were negative for a fracture or dislocation.  In 
addition, lay statements from fellow servicemen (who did not 
witness the actual accident but who saw the veteran 
immediately thereafter) attest to his continued back 
complaints after the injury.  See also 2007 T. at 5-6 & 
2005 T. at 5.  

The veteran acknowledges, however, that, several years after 
service and specifically in May 1978, he injured his back 
when he attempted to lift 60-pound bags of fertilizer at 
work.  He asserts that this post-service injury simply 
aggravated the neck and upper back problems that he had had 
since the in-service accident.  See, e.g., 2007 T. at 10, 
14-16.  

At the recent personal hearing conducted before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that, as a result of the post-service employment-related 
accident, he filed a claim for workers' compensation.  
2007 T. at 16.  Although copies of some records of private 
treatment that the veteran received for his back complaints 
in January 1979 after the job-related injury are included in 
the claims folder, no attempt appears to have been made to 
obtain his actual workers' compensation file.  A remand is 
necessary, therefore, to accord the RO, through the AMC, an 
opportunity to procure the veteran's workers' compensation 
file and to associate it with his VA claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  After obtaining any required 
release forms from the veteran, obtain 
a copy of the workers' compensation 
file associated with his May 1978 
on-the-job accident.  All available 
documents should be associated with the 
veteran's VA claims folder.  If the 
veteran's workers' compensation file is 
not available, a notation reflecting 
that fact as well as the efforts 
undertaken to obtain the file should be 
made in his VA claims folder.  

2.  Following the completion of the 
above, re-adjudicate the issues of 
entitlement to service connection for 
neck and upper back disabilities.  If 
the decisions remain in any way adverse 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



